The appeal is from an order striking a complaint.
The complaint informs us who the plaintiff is, and then alleges that on or about October 17th, 1944, the defendant *Page 285 
in the City and County of Camden and State of New Jersey, in the presence of divers persons, did falsely and maliciously utter and speak of and concerning the plaintiff and the plaintiff in his position as a public official, and the defamatory matter is then pleaded. In fine, the charge was that the plaintiff had compounded several felonies. The words allegedly spoken were clearly slanderous.
We assume that, in some way, it was brought to the knowledge of the court that the defendant was a public official and the statements made were made when the court was about to impose a sentence in a case tried before it.
We think the complaint stated a cause of action. On the motion to strike, all matters well pleaded were admitted. It may be that the defendant has a defense to the action but that calls for a pleading.
There are several paragraphs of the complaint which relate to acts of the Courier-Post, a Camden newspaper not a party to this action.
On the motion, it was charged that the acts of a third party in publishing the alleged slanderous remarks were irrelevant and immaterial. The matter was decided in the court below that the entire complaint failed to state a cause of action. The pleading, in so far as it relates to the acts of a third party, has not been considered by us because it was not raised and was not briefed.
The judgment is reversed, with costs.
For affirmance — None.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, HEHER, PERSKIE, COLIE, WACHENFELD, EASTWOOD, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, McLEAN, JJ. 15. *Page 286